DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.
Drawings
The drawings are objected to because it is difficult to make out the identified/cited features in the photographs provided (namely Figure 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dome-shaped protrusions as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification at the time of filing does not provide support for the recitation “the second surface comprises dome-shaped protrusions having a larger diameter than a mean particle diameter of diamond crystals in the cutting edge” such that it qualifies as new matter.  There is no mention in the specification at the time of filing of dome-shaped protrusions having a larger diameter than a mean particle diameter as claimed.  Moreover, it is not clear from the drawings that the dome-shaped protrusions are indeed protrusions.  Appropriate correction required.
The specification at the time of filing does not provide support for the recitation “the mean particle diameter of the diamond crystals has a value in a range of 0.8 μm - 3.0 μm” such that it qualifies as new matter.  The written description provides a range of 0.5 μm - 3.0 μm that is broader than the claimed range.  (¶ 0026).  The written description also mentions a value of 0.8 μm in an example but not a range of 0.8-3.0 μm.  (¶ 0068).  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pub. No. 2014/0338512 A1) in view of Oles (US Pub. No. 2003/0230182 A1) and Ohata (JP 4511226 B2).
Suzuki et al. (“Suzuki”) discloses a cutting tool (Figs. 1-11; ¶ 0069), which includes a base member (¶¶ 0002, 0089) and a diamond layer (¶¶ 0002, 0070-0071) located on the base member.  The cutting tool also includes a first surface (rake face 1A), a second surface (flank face 1B), and a cutting edge (C) located in at least a part of a ridge line at which the first surface intersects with the second surface (Figs. 4, 5).  The diamond layer is located in at least a part of the first surface, at least a part of the second surface, and at least a part of the cutting edge (¶¶ 0002, 0070-0071, 0089).  Suzuki discloses dome-shaped protrusions (8) on the rake and flank surfaces.  The dome-shaped protrusions have an average width up to 0.6 μm (¶ 0054, 0066).  It is worth noting that the claim does not require all dome-shaped protrusions to be within the claimed range.  Thus, only some of the protrusions that make up the upper average need to fall within the claimed range of the mean particle diameter.  The protrusions are recognized as result-effective variables because the size impacts stress concentration occurs as in the case of the structure having no protuberances (that is, the surface structure provides no stress concentration alleviating function).”  (¶ 0054).  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Suzuki with the protrusions greater than 0.8 μm as a function of optimizing the protrusions structure for relieving stress concentrations.  see Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  Suzuki does not explicitly disclose a maximum height in the cutting edge being smaller than a maximum height in the first surface and the maximum height in the cutting edge is greater than a maximum height in the second surface.  
Oles et al. (“Oles) discloses that the roughness of the rake face being greater than that in the flank face results for better chip control and a smoother workpiece finish (¶ 0060).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Suzuki with a greater roughness in the rake (i.e., having a greater height) than in the flank as taught by Oles in order to improve chip control and surface finish of a workpiece.
Ohata discloses surface roughening (i.e., height) in the cutting edge being greater on the rake face side of the edge than on the flank face side of the edge (¶¶ 0006-0008).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Suzuki with a cutting edge having a higher surface roughness (i.e., height) on the side of the rake face than on the side of the flank face as taught by Ohata in order to improve fracture resistance while reducing friction.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pub. No. 2014/0338512 A1) in view of Oles (US Pub. No. 2003/0230182 A1) and Ohata (JP 4511226 B2) further in view of Osaki et al. (US Pub. No. 2015/0117972 A1).
Suzuki does not explicitly disclose the relative thicknesses of the coating on each surface.
Osaki et al. (“Osaki”) discloses a cutting tool (Figs. 2-6; ¶¶ 0051-0052), which includes a base member (7; Fig. 6) and a diamond layer (4) located on the base member (Fig. 6).  The cutting tool also includes a first surface (rake face 2), a second surface (flank face 1), and a cutting edge (3) located in at least a part of a ridge line at which the first surface intersects with the second surface (Fig. 6).  The diamond layer (4) is located in at least a part of the first surface, at least a part of the second surface, and at least a part of the cutting edge (Fig. 6).  A thickness of the diamond layer in the first surface is smaller than a thickness of the diamond layer in the cutting edge (Fig. 6).  A thickness of the diamond layer in the first surface is smaller than a thickness of the diamond layer in the second surface (Fig. 6).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Suzuki with diamond layer relative thicknesses as taught by Osaki in order to balance tool life performance against cost.
Response to Arguments
Applicant's arguments filed November 25, 2020 have been fully considered but they are not persuasive.  Applicant argues that the mean particle diameter range is disclosed.  Relative to the dome-shaped protrusions and their size, Applicant relies on the Figures for support.  In view of the prior art rejection, Applicant argues that the prior art of record fails to disclose protrusions being larger than the claimed mean particle diameter.  Examiner disagrees.
As discussed above, the claimed mean particle diameter range is not disclosed.  Applicant cites to the same areas of the specification as Examiner, but draws a different conclusion.  While Applicant believes the disclosed exemplary value of 0.8 μm defines a bottom marker for the disclosed range, Examiner sees the disclosure of the exemplary value as merely a value within the disclosed range of 0.5-3.0 μm.   Thus, the claimed range does not find support in the specification at the time of filing.
The dome-shaped protrusions, as discussed previously, cannot be clearly determined to be domes having the size as claimed.  In view of the prior art, it is not seen as cutting against the teaching in Suzuki to have some of the protuberances be above 0.8 μm as the upper end of the disclosed range of 0.6 μm is for the average size.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722